Title: To James Madison from William D. Patterson, 22 January 1805 (Abstract)
From: Patterson, William D.
To: Madison, James


22 January 1805, Nantes. “I have now the honor to forward to you the reports of the Commercial Agency of this place untill the 21st. Decr. Ulto.—with an account of the expences incurred by Vessels entering this Port & River.
“I at the same time beg leave to observe to you that many embaressments occur to this office, in consequence of the Government of this country being rigorous in apprehending as Englishmen, all Persons not furnished with Protections; and many American Seamen neglecting to obtain them, or having done so, loose them, are therefore imprisoned, the release of many has been procured, others having no kind of proofs of citizenship, it has been impossible to obtain them, notwithstanding that the 14th. Article in our Treaty has been represented to the proper Authorities, who otherwise appear willing to oblige in everything relative to this Agency.”
